Title: From Alexander Hamilton to Philip Church, 12 January 1799
From: Hamilton, Alexander
To: Church, Philip


[New York, January 12, 1799. “… In virtue of the privilege and authority to me given by law I do hereby appoint you to be my Aide de Camp to have and to hold all the compensations rights and authorities to the said Office annexed or appertaining so long as you shall continue therein. And I do hereby require all persons whom it may concern to obey and respect accordingly.” Letter not found.]
